Citation Nr: 1234022	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  08-13 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a neurological disorder of the bilateral upper extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to February 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied entitlement to service connection for bilateral carpal tunnel syndrome.

In May 2010, the Board remanded the matter to the RO for the purpose of providing the Veteran with a VA examination in order to obtain a medical opinion on the etiology of his bilateral carpal tunnel syndrome (CTS).  The Board requested an additional expert medical opinion  from the Veterans' Health Administration (VHA) in August 2012.  See 38 U.S.C.A. § 7109(a) (West 2002); Padgett v. Nicholson, 19 Vet. App. 133, 145 (2005).    

In an October 2010 rating decision, the RO granted service connection for hypertension, service connection for erectile dysfunction, and special monthly compensation based on the loss of use of a creative organ, which constitutes a complete grant of the benefit sought on appeal with regard to those issues.  Therefore, these issues are no longer before the Board. 

In February 2010, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  In January 2012, the Board sent a letter to the Veteran advising him that he could testify at another Board hearing.  In January 2012, the Veteran responded that he wanted to appear at a hearing before a  VLJ of the Board in Washington, D.C.  Therefore, in March 2012, a hearing was held before the undersigned VLJ.

The issue on appeal has been broadened as reflected on the title page to encompass additional upper extremity neuropathic diagnoses documented in the record.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part of system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The Veteran has raised numerous issues that have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  These matters, and the dates of the statements that raised them, are as follows: 

(1) Entitlement to an annual clothing allowance, received December 1993; 
(2) Entitlement to a temporary total rating for surgical convalescence from September 26, 1995, to October 4, 1995, received November 1995; 
(3) Entitlement to an effective date earlier than June 29, 1995, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), received February 1999; 
(4) Entitlement to service connection for residuals of a traumatic brain injury, received March 2006; 
(5) Entitlement to service connection for arthritis of the left leg and hip, received September 2006; 
(6) Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lower back disorder, to include arthritis and chronic pain, received September 2006; 
(7) Entitlement to service connection for rheumatoid arthritis, received September 2006; 
(8) Eligibility for Service-Disabled Veterans Insurance (SDVI) under 
38 U.S.C.A. § 1922(a), received November 2006; 
(9) Entitlement to payment of withheld VA compensation benefits due to the receipt of retired pay, pursuant to a retroactive award of combat-related special compensation, received May 2007; 
(10) Entitlement to a rating greater than 50 percent for migraine headaches, received October 2009; 
(11) Entitlement to separate ratings or a rating in excess of the schedular maximum for symptoms of posttraumatic stress disorder, received October 2009;



 (12) Entitlement to service connection for osteoarthritis, to include as secondary to service-connected bilateral knee disabilities, received June 2010; 
(13) Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin rash due to herbicide exposure, received June 2010; 
(14) Entitlement to compensation for injuries sustained in a VA-operated vehicle providing transportation for medical service due to a motor vehicle accident, received October 2010; 
(15) Entitlement to service connection for restless leg syndrome, received October 2010; 
(16) Entitlement to a rating greater than 30 percent for status post total left knee arthroplasty; received October 2010
(17) Entitlement to a rating greater than 30 percent for service-connected status post total right knee arthroplasty, received October 2010; 
(18) Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for dementia, received March 2011; and 
(19) Entitlement to service connection for prostate cancer due to herbicide exposure, received May 2012.  

As the AOJ has not yet adjudicated these matters, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's cervical radiculopathy of the bilateral upper extremities is the result of his service-connected arthritis of the cervical spine; left ulnar neuropathy had its onset during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a neurological disorder of the upper extremities have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  In this decision, the Board grants service connection for a neurological disorder of the bilateral upper extremities.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he is entitled to service connection for his neuropathic symptoms of the bilateral upper extremities.  Service connection will be granted for disabilities resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  A disease diagnosed after service may be service connected when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992); see, e.g., Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 


1994).  In order to establish service connection, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see generally 38 C.F.R. § 3.303(a).  

Service connection may be granted on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disability.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence that shows:  (1) a current disability exists; and (2) the current disability is either (a) proximately due to or the result of service-connected disease or injury or (b) aggravated by an already service-connected disease or injury.  Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).  

VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).

The Board must assess the credibility and weight of the evidence of record to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the Veteran.  Washington v. Nicholson, 19 Vet. App. 362, 366-67 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of 


evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

When assessing lay evidence, the Board will determine whether the layperson is competent to attest to matter at issue, and, if so, the Board will determine whether the evidence is from a credible source.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011); Gardin v. Shinseki, 613 F.3d 1374, 1379-1380 (Fed. Cir. 2010).  When assessing medical evidence, the Board will look to the underlying reasoning provided by the medical expert and ask whether (1) the medical opinion is based on sufficient facts and data, (2) the medical opinion is the product of reliable principles and methods, and (3) the expert witness has applied the principles and methods reliably to the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-02 (2008), citing FED. R. EVID. 702.  

When all the evidence is viewed together in its entirety, the Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The medical evidence of record reveals a complex history of neurological symptoms that have been attributed to a number of different diagnoses by various medical professionals.  Consequently, the Board requested an expert medical opinion from a VA neurologist in August 2012 in order to facilitate assessment of the validity of the various diagnoses of record and resolve the etiology of all diagnoses found to be warranted.  In September 2012, this opinion was obtained from a Board Certified neurologist and Associate Professor of Neurology.  The neurologist determined that bilateral cervical radiculopathy is due to the Veteran's arthritis of the cervical spine.  She also concluded that left ulnar neuropathy had its clinical onset during active service. 


However, the neurologist also explained that, due to the insufficiency of the information available in the electromyography (EMG) reports of record, she could be certain that the Veteran currently had cervical radiculopathy.  She noted that the Veteran complained of neck pain associated with pain and parasthesias in both arms in June 2006, and a June 2006 EMG showed a mild to moderate chronic C5-6 nerve root lesion with needle examination findings of reinnervation.  The neurologist was not able to determine whether subsequent EMG reports that did not mention cervical radiculopathy included testing for that disorder and ultimately provided the opinion that the Veteran "may" have cervical radiculopathy at C5-6.  However, the reasoning provided by the neurologist, supported by reference to the relevant other medical evidence in the record, renders this medical opinion more positive than speculative.  Nieves-Rodriguez, 22 Vet. App. at 300.  Furthermore, other medical evidence in the record, as discussed by the examiner, supports the existence of bilateral cervical radiculopathy.  Therefore, given the medical evidence of record documenting the Veteran's reported symptoms and the corresponding June 2006 EMG report, in conjunction with the opinion and reasoning provided by the VHA neurologist, the Board will resolve any remaining doubt as to the accuracy of the diagnosis in favor of the Veteran and find that the Veteran has a current disability of bilateral cervical radiculopathy.  38 U.S.C.A. §  5107(b); 38 C.F.R. § 3.102; Gilbert, 
1 Vet. App. 53-56.  

As there is no negative medical evidence of record addressing the relationship of the Veteran's cervical radiculopathy to his arthritis of the cervical spine, the Board finds no reason to reject the positive evidence showing that the Veteran's claimed symptoms on appeal are due to his service-connected disability.  The evidence relating the Veteran's symptoms of upper extremity neuropathic pain to cervical radiculopathy is at least in equipoise and the medical evidence clearly links the Veteran's bilateral cervical radiculopathy to his service-connected arthritis of the cervical spine.  The medical evidence also shows that the Veteran's left ulnar neuropathy had its onset during active service.  Therefore, service connection for a neurological disorder of the left and right upper extremities is 


warranted.  See 38 C.F.R. § 3.310; see also 38 U.S.C.A. §  5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.


ORDER

Service connection for a neurological disorder of the upper extremities, to include bilateral cervical radiculopathy and left ulnar neuropathy, is granted.


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


